 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MELVIN DeVAN DANIEL,                              No. 2:18-cv-03018-JAM-AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    PAUL TASSONE, et al.,
15                       Defendants.
16

17          On November 26, 2018, this court dismissed plaintiff’s complaint with leave to amend

18   within 30 days. ECF No. 3. That deadline has now passed, and plaintiff has not filed the

19   anticipated amended complaint. Good cause appearing, IT IS HEREBY ORDERED that plaintiff

20   shall show cause, in writing, within 14 days, why his failure to file an amended complaint should

21   not result in a recommendation that this case be dismissed for failure to prosecute. The filing of

22   an amended complaint within this timeframe will serve as cause and will discharge this order. If

23   plaintiff fails to respond, the court will recommend dismissal of his case pursuant to Local Civil

24   Rule 110.

25   DATED: January 7, 2019

26

27

28
